Title: To James Madison from William Willis, 16 May 1804 (Abstract)
From: Willis, William
To: Madison, James


16 May 1804, Washington. “The many strange methods that have been adopted, by a Vilanous, and active combination, to ruin me, makes me regrett your being occupied, at the hour you appointed for me to call on you—a few minutes would have been sufficient to have convince’d you that the characters that were named, as my accusers merit no credit, as they are the persons who are implicated, in the vilany; which they hoped no doubt, to extricate themselves from, by combining in accusing me of a thing which I had detected them in: this I believe to be a new, tho a Crafty mode for accused Vilains to adopt: but I fear if attended with success, will be of very injurious consequences to the interest, of the United States: for in such case what diplomatic agent, of the United States, would ever hereafter venture, to investigate an act again⟨st⟩ his country; if the Vilains when detected could by accusing him, not only screen themselves from justice, and the punishment, they merit but ruin such agent, by gaining Credit with his government. This would embolden Vilains and deter public agents from molesting them. But this is no more than I have been threaten’d with, by part of the Combination, and even with death by many of them, and no act, nor industry, has been omitted, to put their threats in Execution by every horid means. I knew that I risqued my life by pursuing these vilains, but never could believe, that any impression could be made on the mind of the executive of the United States against me but even if I had expected all this, I should have pursued them: the interest of my country was concern’d in it; I was bound to attend to that interest, both by feeling and duty: and the danger of death and even what is more terrible to a man of feeling & honor; infamy itself, could not have diverted me from it. And let the result be what it may, a conciousness of rectitude and of having discharged my duty with faithfulness & Zeal to my Country will be a consolation to me, which nothing can deprive me of—but I trust that upon a fair investigation the Executive will be sattisfied of the falsity of my accusers: and in the mean time, will give me every means of Vindicating my character, in a fair and open manner. And for this purpose I request coppies of all the documents that have been presented against me and also Coppies of all the letters, which I have written you, on the subject. I find the accusations have been made against me in a very unfair manner; and that some affadavits, were taken while I was at Barcelona against me by Mr Leonard Vice Consul without my knowledge.
“From the result of the Conversation I had with Mr Wagner this day in your name, It makes it unnecessary for me to remain here, and as I am anxious to see my aged parents, I shall set off tomorrow morning for Boston, where I request you sir to cause the coppies of the documents before mentioned to be sent me as soon as convenient. I also request you Sir give me the grounds of any opinion if you have formd any against me on the Subject.”
